Citation Nr: 0506146	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to December 
1953.
 This matter is before the Board of Veterans' Appeals (Board) 
from a April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

The veteran filed a notice of disagreement with that rating 
decision in August 2002. In October 2003 the veteran 
submitted a written request to have a copy of the Statement 
of the Case (SOC), which was originally mailed to the veteran 
on September 2003, resent to the veteran.  He explained that 
he did not receive the original mailing.  The veteran 
perfected his appeal within 60 days of the second mailing of 
the SOC.  38 U.S.C.A. §§ 20.302, 20.303 (West 2002).  On 
December 2003 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

1.  The evidence is in relative equipoise on the question of 
whether the veteran's bilateral hearing loss is etiologically 
related to his exposure to excessive noise over a prolonged 
period of time and an incident of acoustic trauma during 
service.  

2.  The evidence is in relative equipoise on the question of 
whether the veteran's tinnitus is etiologically related to 
his exposure to excessive noise over a prolonged period of 
time and an incident of acoustic trauma during service.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004). 

2.  With the resolution of reasonable doubt in the veteran's 
favor, service connection for tinnitus loss is granted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
As discussed in more detail below, sufficient evidence is of 
record to grant these claims.  Therefore, no further 
development is needed.  Under these circumstances, which are 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the claims without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that he is currently disabled as a 
result of hearing loss and tinnitus, which he claims are 
etiologically related to acoustic trauma in service.  

Service records indicated that the veteran had active 
peacetime service after WWII and was on active duty during 
the Korean Conflict.  The veteran's DD 214 indicated that he 
served as a sheet metal worker in an artillery unit while on 
active duty.  Service medical records are negative for any 
findings regarding complaints of hearing loss or ringing in 
the ears.  Although the veteran's hearing was found to be 
normal upon discharge, there is no evidence that an 
audiometric evaluation was performed.  
A September 2001 post-service VA medical record includes the 
veteran's history of ringing in the ears of approximately 50 
years duration.  A post-service VA report from October 2001 
includes that he requires hearing aids due to worsening of 
his hearing.  The veteran attributed his hearing loss to 
having been exposed to the firing of a 5 inch firearm over 
his head during active duty.  The clinician found that the 
veteran had asymmetric neurosensural hearing loss.  He 
determined that the veteran qualified to receive VA hearing 
aids.  

In June 2001 the veteran submitted an application for VA 
benefits.  In his application he contended that his hearing 
loss and tinnitus were causally linked to excessive noise 
exposure during service, to include his work around the 
firing of 5 inch guns.  

An August 2002 post-service private audiological evaluation 
report includes a history of ringing in the ears for about 
fifty years.  The clinician noted that the veteran had a two 
year history of Meniere's syndrome, which apparently was 
diagnosed a few years after discharge from service.  From 
this evaluation, the clinician concluded that more likely 
than not, the veteran's bilateral hearing loss and tinnitus 
resulted from noise exposure during service.  

On April 2003 the veteran underwent a VA audiological 
evaluation.  The veteran reported that he served as a welder 
while in service.  Although most of the noise to which he was 
exposed consisted of hammering the ship metal, he 
occasionally used 5 inch guns and a Browning Audiometric 
Rifle.  The veteran denied using protection for noise 
exposure during active duty.  He also reported having been 
exposed to a gun blast that made his ears ring for many days 
thereafter.  Following this incident, the veteran claimed to 
have complained about his hearing to medical personnel.  

Although the veteran stated that he worked as a welder for 36 
years following discharge from service, he asserted that 25 
out of the 36 years he was required to wear protection.  The 
veteran also reported that he engaged in recreational 
shooting, once or twice a year, as a civilian.  He alleged 
that he also wore protection during these recreational 
shootings.  
During this examination the veteran reported experiencing 
constant tinnitus in the right ear only.  The VA clinician 
found that the tinnitus in the right ear was most likely due 
to the  Merniere's syndrome.  He found that the veteran had 
moderate to moderately severe flat neurosensory hearing loss 
in the right ear.  The VA clinician opined that the right ear 
hearing loss was secondary to the veteran's Merniere's 
syndrome, but that it was possible that a significant portion 
of that hearing loss was due to acoustic trauma experienced 
during service.  The veteran was also diagnosed with 
moderately severe high frequency neurosensory hearing loss in 
the left ear.  The VA clinician concluded that it was as 
likely as not that hearing loss of the left ear was secondary 
to noise exposure during service.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a "disability" when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's hearing loss and tinnitus are 
etiologically related to his period of active service.  The 
evidence reflects that the veteran's duties during service 
involved exposure to excess noise.  The Board specifically 
notes that a service personnel record, DD Form 214, shows 
that the veteran served in an artillery unit, which 
corroborates his accounts that the he was exposed to noise 
exposure from firearms.  There is also medical evidence of a 
current hearing loss "disability" as defined by 38 C.F.R. § 
3.385.  The remaining questions are whether the veteran's 
current bilateral hearing loss and tinnitus are etiologically 
related to the in-service acoustic trauma.  

Service medical records reflect that the veteran's hearing 
was normal.  However, an audiometric testing was not 
performed during service or at discharge.  Although the 
audiological measures of hearing loss in service do not 
demonstrate a bilateral hearing loss "disability" at that 
time as defined by 38 C.F.R. § 3.385, the Court has held that 
a veteran may establish the required nexus between his 
current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

History obtained from the veteran in recent years includes 
hearing loss and tinnitus beginning during service and 
continuing for more than 50 years thereafter.  The private 
audiological evaluation report of August 2002 includes such 
history, along with further references to in-service 
excessive noise exposure from weaponry fire.  The clinician 
concluded that more likely than not the veteran's hearing 
loss and tinnitus resulted from acoustic trauma while serving 
in the military.  

The subsequent VA examination in April 2003 reiterated the 
veteran's history of in-service excessive noise exposure and 
confirmed a current hearing loss disability.  The VA examiner 
opined that the right ear hearing loss was secondary to the 
veteran's Merniere's syndrome, but that it was also noted 
that it was possible that a significant portion of that 
hearing loss was due to acoustic trauma during service.  The 
VA clinician noted that it was as likely as not that the that 
hearing loss of the left ear was secondary to noise exposure 
during service.  

The August 2002 opinion clearly supports both contended 
causal relationships, and the clinician who performed the 
April 2003 VA examination indicated that, for hearing loss, 
such a relationship was at least as likely as not on the left 
and possible or less likely on the right.  The latter opinion 
did not link the veteran's tinnitus to service.  

The medical evidence also reflects a 50 year history of 
chronic, recurring tinnitus.  The August 2002 and April 2003 
medical opinions are conflicting, with the former opinion 
clearly supporting the veteran's claim and the later weighing 
against all but left ear hearing loss.  After a review of the 
record, the Board finds that the evidence is in relative 
equipoise on the question of  whether the veteran's current 
bilateral hearing loss and tinnitus are etiologically related 
to his exposure to excessive noise over a prolonged period of 
time and an incident of acoustic trauma during service.  The 
Board is cognizant of the absence of competent evidence of a 
hearing loss disability during service or for decades 
thereafter but, given the competent opinions summarized 
above, which did take into account relevant medical history, 
the evidence is in approximate balance on the questions at 
hand.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).  



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



	                        
____________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


